ORDER

PER CURIAM.
This is a workers’ compensation case. Employee obtained an award from employer and the Second Injury Fund for a 1991 injury. Thereafter, employee sought to reopen the award against employer based on a change of medical condition. The Commission found it lacked subject matter jurisdiction and affirmed the administrative law judge’s decision dismissing for lack of jurisdiction. Employee appeals.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).